DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lim et al. (US 20130019459).
Re claim 1: Lim teaches an optical proximity sensor (fig. 4, 5 and 7) comprising: a light detecting unit (12) (paragraph 34, see fig. 7) and a light emitting unit (11) (paragraph 34, see fig. 7), wherein the light detecting unit (12) is constituted by a light detecting element installed on a substrate (S) (see fig. 7, paragraph 34), a first transparent unit (104 over element 12) that covers the light detecting element (12) (see fig. 7), and a light-shielding unit (13) that covers the first transparent unit (104 over element 12) (see fig. 7, paragraph 34), the light emitting unit (11) is constituted by a light emitting element (11) installed on the substrate (S) (see fig. 7, paragraph 34), a second transparent unit (104 over element 11) that covers the light emitting element (11) (see fig. 7, paragraph 34), and the light-shielding unit (13) that covers the second transparent unit (104 over element 11), the light detecting element (12) and the light emitting element (13) detect and emit signal light respectively through a first window (130b) and a second window (130a), which are provided in the light-shielding unit (13) and on an upper side of a package of the optical proximity sensor (see fig. 7, paragraph 34 and 2), and the light-shielding unit (13) causes at least any of the first transparent unit (104 over light detector 12) and the second transparent unit (104 over light emitter 11) to be exposed from a side surface (on the side of 104 over the light detector 12) of a package (see fig. 4, 5 and 7, paragraph 34).
Re claim 2: Lim teaches the optical proximity sensor, wherein the side surface (on the side of 104 over the light detector 12) of the package (see fig. 4, 5 and 7, paragraph 34) is constituted by a plane perpendicular to the substrate (S) (see fig. 4, 5 and 7, paragraph 34).
Re claim 3: Lim teaches the optical proximity sensor, wherein the side surface (on the side of 104 over the light detector 12) is constituted by a plane perpendicular to the first window (130b) (see fig. 4, 5 and 7, paragraph 34).
Re claim 4: Lim teaches the optical proximity sensor, wherein the first transparent unit (104 over element 12) is exposed from the side surface (on the side of 104 over the light detector 12) (see fig. 4, 5 and 7, paragraph 34).
Re claim 6: Lim teaches a portable terminal apparatus comprising the optical proximity sensor according to claim 1 (paragraph 4).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20130019459) in view of Wang (US 20180143346).
Re claim 5: Lim teaches wherein the light detecting unit (12) is constituted by the light detecting element installed on the substrate (S) (see fig. 7, paragraph 34), the first transparent unit (104 over element 12) that covers the light detecting element (12) (see fig. 7), and the light-shielding unit (13) that covers the first transparent unit (104 over element 12) (see fig. 7, paragraph 34), but does not specifically teach wherein the first transparent unit has an incident surface with a predetermined angle with respect to a light detecting surface of the light detecting element such that the signal light incident on the first transparent unit through the first window is incident on the light detecting element. Wang teaches an optical proximity sensor (fig. 1), wherein a first transparent unit (42) has an incident surface (4200) with a predetermined angle with respect to a light detecting surface of a light detecting element (3/30) such that a signal light incident on the first transparent unit (42) through a first window (opening in 5 above 3/30) is incident on the light detecting element (3/30) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an incident surface at a predetermined angle on the first transparent element of Lim similar to Wang in order to direct desired light reflected from a target to the light detecting element and reject undesired light providing for more accurate proximity measurements of the target. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878